Campbell, J.
I am not prepared to say that, after Phoebe came of age, she and her mother had not interests in the land which they could convey. But her mother’s interest — whatever its character may have been — was purely ■equitable; and the mortgagee, who dealt with the trustee, could be in no better position than the trustee himself, in dealings which inured to the advantage of the trustee. The mortgagee had no right to advance money to the trustee at the expense of the beneficiary. If he wished to deal with the beneficiary for her own account, he was bound to see that she got the money, and was bound to know that fiduciary relations prevented the trustee from .getting benefits at the expense of the cestui que trust. Had the mortgage been valid as an equitable charge, I •doubt whether it would have been capable of statutory foreclosure, as there could be no legal power of sale. The doctrine that an irregular statutory foreclosure passes the mortgage to the purchaser is based on the idea that there *77was a mortgage capable of such foreclosure. I concur in holding that complainant has no case.
Champlin, J., concurred with Campbell, J.
Morse, J. I concur in the result.